904 F.2d 707
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Anthony D. LIBERATORE, Petitioner-Appellant,v.John GLUCH, Warden, Respondent-Appellee.
No. 89-2207.
United States Court of Appeals, Sixth Circuit.
June 11, 1990.

Before MERRITT, Chief Judge, and KRUPANSKY and MILBURN, Circuit Judges.

ORDER

1
This pro se federal prisoner appeals the district court's judgment dismissing his petition for a writ of habeas corpus filed under 28 U.S.C. Sec. 2241.  He has filed a motion requesting oral argument.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
In his petition for a writ of habeas corpus, Anthony Liberatore alleged that prison authorities improperly considered a prior state conviction when determining his security classification.  Liberatore was convicted of murder in 1937;  he received a pardon in 1972.  He sought a less restrictive classification and placement in a less restrictive environment.  When he filed the petition, Liberatore was incarcerated at the Federal Correctional Institution in Milan, Michigan.  During the pendency of this appeal, he left Milan for Lyndhurst, Ohio.


3
Upon review we note that Liberatore's release from the Milan facility has rendered the appeal moot.  Liberatore did not expressly challenge the fact of his incarceration but his security classification within the Milan facility.  Because Liberatore has moved from Milan, he has essentially received the relief he sought.  Under these circumstances, the case is moot.   See Lane v. Williams, 455 U.S. 624, 631 (1982).


4
Accordingly, the appeal is hereby dismissed as moot.  Rule 9(b)(5), Rules of the Sixth Circuit.